936 F.2d 573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles L. PIKE, Plaintiff-Appellant,v.The KROGER COMPANY, Paul Howard, General Manager, Jane AnnDavis, Vernon McNeal, Steve Woods, Mark Thompson,President of Kroger's, Defendants-Appellees.
No. 90-6503.
United States Court of Appeals, Sixth Circuit.
May 29, 1991.

Before MERRITT, Chief Judge, and ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief of the plaintiff, motion of plaintiff to proceed on appeal in forma pauperis, and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  The defendant has declined to file a brief.


2
Plaintiff filed an application for leave to proceed in forma pauperis in the district court which was denied by order filed October 22, 1990, and entered October 23, 1990.  Plaintiff appealed.


3
A district court is required to state the reasons underlying the denial of an application for leave to proceed in forma pauperis.  Phipps v. King, 866 F.2d 824, 825 (6th Cir.1988);  Foster v. United States, 344 F.2d 698, 700 (6th Cir.1965) (per curiam).  In the instant case, the district court failed to state the reasons for denying the application.  Therefore, it is impossible for this court to determine whether or not the district court abused its discretion in denying the application.


4
Accordingly, it is ORDERED that the district court's order denying plaintiff's application to proceed in forma pauperis be vacated, without prejudice, and the case is remanded to the district court for reconsideration and/or proceedings not inconsistent with this decision.  Rule 9(b)(3), Rules of the Sixth Circuit.  We express no opinion as to the eventual outcome of this issue nor on the merits of plaintiff's allegations.